

114 HR 5735 IH: Protecting Girls’ Access to Education in Vulnerable Settings Act
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5735IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Chabot introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the Secretary of State and the Administrator of the United States Agency for
			 International Development to prioritize efforts to support access to
			 primary and secondary education for displaced children, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Girls’ Access to Education in Vulnerable Settings Act. 2.FindingsCongress finds the following:
 (1)The number of people displaced by conflict in 2016 is the highest since the end of the Second World War, at almost 60 million. Armed conflicts in Iraq, Libya, the Syrian Arab Republic, Yemen, the Central African Republic, the Democratic Republic of the Congo, Nigeria, South Sudan, Sudan, Ukraine, and many other countries have led to the internal displacement of civilians as well as forcing many people to become refugees or stateless.
 (2)The majority of such displaced people, including refugees and stateless people, are also survivors of human rights abuses, violence, and conflict.
 (3)The United Nations High Commissioner for Refugees has identified deprivation and discrimination as two root causes of the crisis of displaced people. The causes of deprivation may include poor governance, lack of access to the benefits of economic development, regional dynamics and conflicts, urbanization, and political extremism. The discrimination such people face may be based on race or ethnicity, nationality, gender, beliefs, caste, or class.
 (4)Half of the population of displaced people is under the age of 18. One out of every four such children does not receive either a primary or secondary education.
 (5)Displaced people spend an average of 17 years away from their home countries. As a result, displaced children may spend the entirety of their childhoods in a foreign country, without access to quality primary or secondary education.
 (6)Although the global enrollment rate in secondary schools is 67 percent, among displaced children, this rate is 36 percent.
 (7)Education offers socioeconomic opportunities, psychological stability, and physical protection for displaced people. Education also contributes to the long-term livelihood of such people, ensuring that displaced generations are able to rebuild their lives and communities in their countries of asylum or in their home countries.
 (8)Each additional year of secondary education completed by displaced people results in a ten percent increase in earnings.
 (9)Displaced children face many barriers to accessing educational services. Educational services may not be accessible because such services are too expensive, too far away, or located in areas too dangerous to travel to daily. Even if a school is available and sufficiently staffed, the school may not accommodate children who have missed years of schooling, or who face linguistic or cultural barriers to assimilation.
 (10)Despite the development of recent conflicts such as those in Syria and Somalia, humanitarian aid for education has dropped. Less than two percent of global emergency aid was directed toward educational services in 2016.
 (11)A lack of education among women and girls can aggravate an otherwise reduced ability to seek employment, participate in civil society, or purchase or inherit land and other assets. In general, girls who have received secondary education are up to six times less likely to marry as minors, compared to girls who have received little or no formal education. Girls who are not attending primary or secondary schools are also disproportionately vulnerable to human and sex trafficking and sexual violence.
 3.Sense of CongressIt is the sense of Congress that it is critical to ensure that children, particularly girls, displaced by conflicts overseas are able to access educational services and receive a quality education, and that the educational needs of women and girls are considered in the design, implementation, and evaluation of United States foreign assistance policies and programs.
 4.Statement of policyIt is the policy of the United States to— (1)encourage other countries to support efforts to ensure that displaced children have access to safe, quality primary and secondary education;
 (2)enhance training and capacity-building for the governments of countries hosting displaced people to design, implement, and monitor programs to effectively address barriers to such education, in coordination with—
 (A)the United Nations, the World Bank, and other international organizations; (B)local and international nongovernmental organizations; and
 (C)civil society organizations, including faith-based organizations and organizations representing parents and children;
 (3)incorporate into the design and implementation of such programs measures to evaluate the impact of the programs on girls, with respect to the reduction of child marriage, gender-based violence, sexual and human trafficking, and forced labor; and
 (4)coordinate with the governments of countries hosting displaced people to— (A)promote the inclusion of displaced children into the educational systems of such countries; and
 (B)develop safe, quality primary and secondary educational opportunities in circumstances in which such inclusion is not possible or appropriate, including through fostering innovative solutions such as schools that permit more children to be educated by extending the hours of schooling and expanding the number of teachers.
				5.United States assistance to support educational services for displaced children
 (a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development are authorized to prioritize and advance ongoing efforts to support programs that—
 (1)provide safe, quality primary and secondary education for displaced children; (2)build the capacity of institutions in countries hosting displaced people to prevent displaced children from facing discrimination when accessing safe, quality primary and secondary education; and
 (3)help increase the access of displaced children, especially displaced girls, to educational, economic, and entrepreneurial opportunities, including through the governmental authorities of such host countries responsible for educational or youth services.
 (b)Coordination with multilateral organizationsThe Secretary and the Administrator are authorized to coordinate with the World Bank, appropriate agencies of the United Nations, and other relevant multilateral organizations, to work with governments in other countries to enact, implement, and enforce programs and policies that specifically collect data disaggregated by sex and age on displaced people.
 (c)Coordination with private sector and civil society organizationsThe Secretary and the Administrator are authorized to work with private sector and civil society organizations, in the United States and internationally, to promote safe, quality primary and secondary education for displaced children.
 6.ReportDuring the five-year period beginning on the date of the enactment of this Act, the Secretary and the Administrator shall include in any report or evaluation submitted to Congress related to a foreign assistance program the following information:
 (1)To the extent practicable, a breakdown of the beneficiaries of such program by location, age, gender, marital status, and school enrollment status.
 (2)A description of how such program benefits displaced people. (3)A description of any primary or secondary educational services supported by such program that specifically address the needs of displaced girls.
			